HAWKINS, Justice
for the Court.
Leo E. Edwards was convicted of murder in the circuit court of the First Judicial District of Hinds County and his punishment fixed by the jury at life imprisonment in the state penitentiary. We affirm.
The only error assigned is the circuit judge excusing for cause five jurors who had conscientious scruples against the infliction of the death penalty.
When the panel was being questioned for cause by the state, they were asked:
First, do any of you have any conscientious scruples against the infliction of the death penalty when the law allows it and in proper cases where the testimony warrants it? Do any of you — is there any of you who have conscientious scruples against the death penalty?
The circuit judge also individually questioned those expressing disapproval. Thereafter, upon the challenge by the state for cause, he excused five jurors who had expressed such scruples against the infliction of the death penalty.
No prejudicial error may be claimed for excusing for cause jurors who have conscientious scruples against the infliction of the death penalty, where the penalty finally fixed by the jury is life imprisonment. Bumper v. North Carolina, 391 U.S. 543, 88 S.Ct. 1788, 20 L.Ed.2d 797, Moore v. State, 237 So.2d 844 (Miss.1970); Joseph v. State, 218 So.2d 734 (Miss.1969).
AFFIRMED.
PATTERSON, C. J., SMITH and ROBERTSON, P. JJ., and SUGG, WALKER, BROOM, LEE and BOWLING, JJ., concur.